Citation Nr: 1136528	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for dry eye syndrome, claimed as a tear duct condition.

2. Entitlement to service connection for vitreous floaters.

3. Entitlement to an initial compensable rating for residuals of a gunshot wound to the right flank with scar and muscle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1986 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in February 2010, when it was remanded for further development to include affording the Veteran additional VA examinations.  The VA examinations were scheduled, but the Veteran elected not to attend and declined attempts to reschedule the examinations.  As such, the Board finds that there has been substantial compliance with the remand instructions and no further action to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for increase for the surgical scar due to the gunshot wound is raised by the record and the claim is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Dry eye syndrome, claimed as a tear duct condition, was documented in service and on VA examination after service and there is competent and credible evidence of continuity of symptomatology.

2.  Vitreous floaters were documented in service and on VA examination after service and there is competent and credible evidence of continuity of symptomatology.


3.  Throughout the appeals period, the right flank scar, residuals of a gunshot wound, is not unstable or painful on examination and the scar does not result in functional limitation and does not exceed six square inches in area.

4.  The gunshot wound sustained resulted in a through and through injury to Muscle Group XX.


CONCLUSIONS OF LAW

1.  Dry eye syndrome, claimed as a tear duct condition, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. § 3.303 (2010). 

2.  Vitreous floaters were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for an initial compensable rating for a right flank scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801 to 7805 (2010). 

4.  The criteria for a 20 percent rating for moderate injury to Muscle Group XX have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5320 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claims of service connection are granted, VCAA compliance need not be addressed further. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in April 2006, on the underlying claim of service connection for residuals of a gunshot wound.   Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in April 2006 with respect to his initial claim of service connection.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating.  The claim was remanded to afford the Veteran an additional VA examination.  While the Veteran appeared for the examination, he did not stay for the examination.  Therefore the claim will be decided on the evidence of record.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The service treatment records show that the Veteran was treated for complaints of dry eye in February 2003.  He was also treated for complaints of floaters in April 2006, at which time the examiner noted an existing diagnosis of dry eye syndrome, for which the Veteran used artificial tears daily.




After service on VA eye examination in April 2007, eight months after separation from service, the Veteran described bilateral dry eye syndrome of long-standing duration, for which he used artificial tears on a daily basis, and bilateral vitreous floaters which had increased during his service in the Navy.  The pertinent findings were scattered floaters were in eye and dry eye syndrome.

In the substantive appeal in August 2008, the Veteran asserted that his tear duct condition or dry eye syndrome, and the vitreous floaters were related to his duties in service, working as a welder and burning and grinding metal.

Analysis

As there is evidence of current dry eye syndrome and vitreous floaters, as shown on VA examination in April 2007, as the conditions were documented in service as evidenced by the service treatment records in April 2006, as the Veteran has asserted continuity of symptomatology between the conditions in service and the current conditions of dry eye syndrome and vitreous floaters, as the Veteran as a lay person is competent to provide describe dry eyes and vitreous floaters, as the Board finds the Veteran's statements credible as to continuity based on that which is personally observable, the elements of service connection having been met, and service connection for dry eye syndrome and vitreous floaters is established. 

Principles of Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating Criteria for Scars

The criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claims were received in 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied. 

Under the criteria in effective before October 23, 2008, scars are rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face, or neck, and is not applicable here. 

Diagnostic Code 7801 provides a rating for a scar that is deep or that causes limited motion with a 10 percent rating assigned for a scar exceeding 6 square inches (39 sq. cm.) in area. 

Diagnostic Code 7802 provides a rating for a scar that is superficial or does not cause limited motion with a 10 percent rating for a scar that covers 144 square inches (929 sq. cm.) or more. 





Diagnostic Code 7803 provides a 10 percent rating for a superficial unstable scar. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  

Diagnostic Code 7805 provides that a scar may be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Residuals of a Gun Shot Wound 

Muscle injuries, including from gun shots, are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56, which discusses factors to be considered in the evaluation of disabilities involving muscle groups due to gunshot wounds or other trauma.  Muscle group injuries or trauma are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).





Under 38 C.F.R. § 4.56 (d): 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show inservice treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  


Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.456(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Injuries to Muscle Group XX are rated under Diagnostic Code 5320.  Muscle Group XX group provides postural support of the body and extension and lateral movements of the spine.  This muscle group specifically includes the sacrospinalis muscles, that is, the erector spinae and its prolongations in thoracic and cervical regions.  Under Diagnostic Code 5320, where the focus of the injury is in the lumbar region, a 0 percent (noncompensable) disability rating is assigned for a slight disability, a 20 percent evaluation for a moderate disability, a 40 percent disability evaluation for a moderately severe disability, and a 60 percent rating for a severe disability. 

Facts 

The service treatment records show that in March 1988 the Veteran was shot by armed robbers.  He was transported to the hospital in critical condition.  An exploratory laparotomy showed that the bullet entered the right lower chest in the eighth lateral interspace, nicked the liver, right kidney, and diaphragm, and lodged near the spinal cord after fracturing the pedicle and transverse process of the L-2 vertebra.  The liver, kidney, and diaphragm were repaired and staples were placed in the midline of the abdomen.  The Veteran was discharged from the hospital in April 1988.  He subsequently underwent surgery to remove the bullet fragment and to have fusion of L-1 and L-2 vertebrae.

In April 2004, the Veteran complained of back pain and there was evidence of post-operative changes in the upper abdomen.  In addition, he historically had difficulties with prolonged standing, extensive or heavy exercise, flexion, and heavy lifting which were primarily attributed to his back pain, but relate to his abdominal injuries as well.




On VA examination in April 2006, the Veteran had a 3 cm by .4 cm scar from the bullet wound on the right flank.  The scar was not tender with no area of skin breakdown.  The scar covered one percent of the total body area and zero percent of an exposed body area.  No functional impairment was noted. 

The Veteran is service-connected for the lumbar spinal fusion at L-1 and L-2 due to removal of the bullet.  The disability is rated 10 percent based on the loss of range of motion and the rating of the lumbar spine is not on appeal. 

Analysis

The Veteran is currently service-connected for gunshot wound residuals in the form of a right flank scar, which is rated as 0 percent (noncompensably) disabling.  The evidence shows that the scar is superficial, nontender and stable without pain on examination or functional loss and does not cover an area of 144 sq. inches.  Based on this evidence, the criteria for a compensable rating under any of the Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 have not been met.  

While the Veteran has not alleged any current symptomatology related to residuals of the muscle injury, the disability is nevertheless rated on the severity of the original injury and the history of treatment in service as well as current findings.  

The gunshot wound involved an injury to the right flank in the area of Muscle Group XX.  Under Diagnostic Code 5320, a moderate injury to this muscle group warrants a 20 percent rating.  The description of a moderate muscle injury contained in 38 C.F.R. § 4.56(d)(2) is a through and through or deep penetrating wound from a single bullet without explosive effect, residuals of debridement, or prolonged infection.  This description correlates with the Veteran's wound.  Moreover,  the wound was a through and through injury of Muscle Group XX, which shall be rated as no less than moderate under 38 C.F.R. § 4.56(b).




As for the potential for pyramiding, which is not permissible, the rating criteria pertinent to a muscle injury are the nature of the initial wound and the history of treatment, as well as current indicia such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  In contrast, the rating criteria related to spinal disability deals with limitation of motion of the lumbar spine.  The Board finds that the lumbar spine manifestations are sufficiently distinct from the muscle group injury that the separate ratings do not constitute pyramiding. 

Based on the discussion above, the Board finds that the noncompensable disability rating afforded for the right flank scar is appropriate, but that the Veteran is entitled to a separate 20 percent rating for muscle injury to Muscle Group XX.  A rating higher than 20 percent is not warranted as the criteria for a moderately severe injury, including debridement, prolonged infection, intermuscular scarring, prolonged treatment, consistent complaint of cardinal signs and symptoms of muscle disability, loss of deep fascia, and demonstrable evidence of impairment on testing, have not been shown.  38 C.F.R. § 4.56(b)(3).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.




If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the applicable rating criteria relate to the nature of the injury and the historical treatment received.  The Veteran has no current complaints regarding residuals of muscle damage and the scar is asymptomatic.  Therefore, the rating criteria encompass the Veteran's disability levels and symptomatology.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for dry eye syndrome, claimed as a tear duct condition, is granted.

Service connection for vitreous floaters is granted.

A compensable disability rating for right flank scar or scars is denied.

A separate 20 percent disability rating for moderate injury to Muscle Group XX as residuals of the service-connected gunshot wound is granted, subject to the laws and regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


